^



      Fill in this information to identify your case:

      United States Bankruptcy Court for the:
                   District of

      Case number (;f/mown):                                              Chapter you are filing under
                                                                          ^Chapter?
                                                                          1-] Chapter 11
                                                                          a Chapter12
                           032 8                                          a Chapter 13                                                   Q Checkifthis is an
                                                                                                                                           amended filing
                    ?T
                                                                                                                                         USBC CLRK PHX
                   -^                                                                                                               201SN^R22PH1:29
    Official Form 1
                  tar            etition o                                     ivid                      g                               UptC                  12/17
    The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
    joint case- and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
    Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor2. The
    same person must be Debtor 1 in all of the forms.
    Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.


    Part 1:     Identity Yourself

                                         About Debtor 1:                                                     About Debtor2 (Spouse Onlyin a JointCase):
    1. Your full name

       Write the namethat is on your
       govemment-issued picture
                                         First name                                                          First name
       identification (for example,
       your driver's license or          ANGELIQUEYASMIN
       passport).                        Middle name                                                         Middle name

       Bring your picture                MOLER
       identification to your meeting    Last name                                                           Last name
       with the tmstee.

                                         Suffix (Sr., Jr., II, III)                                          Suffix(Sr., Jr., II, III)




    2. All other names you
       have used in the last 8           First name                                                          First name
       years
       Include your married or           Middle name                                                         Middle name
       maiden names.
                                         Last name                                                           Last name



                                         First name                                                          First name


                                         Middle name                                                         Middle name


                                         Last name                                                           Last name




    3. Only the last 4 digits of
       your Social Security              XXX      -    XX             0                1 8                   XXX     -    XX
       number or federal                 OR                                                                  OR
       Individual Taxpayer
       Identification number             9xx - xx                                                            9xx - xx
       (ITIN)   Case 2:19-bk-03278-BKM                          Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                    Desc
                                                                    Petition Page 1 of 7
Debtor 1      CORI ANGELIQUE YASMIN MOLER                                                               Case number {ifknown}
              First Name    Middle Name




                                          About Debtor!:                                                     About Debtor2 (Spouse Onlyin a Joint Case):

4. Any business names
   and Employer                           0 I have not used any business names or EINs.                       Q I havenotusedanybusinessnamesorEINs.
    Identification Numbers
   (EIN) you have used in
   the last 8 years                       Business name                                                      Business name

    Include trade names and
    doing business as names               Business name                                                      Business name




                                          EIN                                                                EIN


                                          EIN                                                                EIN




5. Where you live                                                                                            If Debtor 2 lives at a different address:


                                          41014W POLLACKST
                                          Number           Street                                            Number           Street




                                          PHOENIX. AZ 85041
                                          City                                     State     ZIP Code        City                                     State     ZIP Code

                                          MARICOPA
                                          County                                                             County

                                          If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                          above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                          any notices to you at this mailing address.                        any notices to this mailing address.



                                          Number          Street                                             Number          Street



                                          P.O. Box                                                           P.O. Box



                                      City                                         State    ZIP Code         City                                     State     ZIP Code




6. Why you are choosing                   Check one:                                                         Check one:
   ffi/s district to file for
   bankruptcy
                                          3 Overthe last 180days beforefilingthis petition,                  Q Overthelast180daysbeforefilingthispetition,
                                                I have lived in this district longer than in any                    I have lived in this district longerthan in any
                                                other district.                                                 other district.

                                          Q I have another reason. Explain.                                  Q I haveanotherreason.Explain.
                                                (See 28 U.S.C. § 1408.)                                             (See 28 U. S. C. § 1408.)




           Case 2:19-bk-03278-BKM                                 Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                        Desc
                                                                      Petition Page 2 of 7
Debtor1      CORI ANGELIQUEYASMIN MOLER                                                           Case number (itknown}
             First Name   Middle Name             Last Name




 Part 2:    Tell the Court About Your Bankmptcy Case


7. The chapter of the                   Checkone. (Fora briefdescriptionofeach, see Notice Requiredby 11 U.S.C. § 342(b) forIndividualsFiling
   Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
   under                                0 Chapter 7
                                        Q Chapter 11
                                        a Chapter12
                                        a Chapter 13

8. How you will paythe fee              Q I will paytheentirefeewhenI file mypetition. Pleasecheckwiththeclerk'sofficeinyour
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may paywith a credit card or check
                                           with a pre-printed address.

                                        Q I need to paythe fee in installments. Ifyou choose this option, sign and attach the
                                           Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        0 I request that myfee bewaived (You may requestthisoption only ifyou arefilingforChapter7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% ofthe official poverty line that applies to your family size and you are unableto
                                           pay the fee in installments). Ifyou choosethis option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for               01No
   bankruptcy within the
   last 8 years?                    a-Yes.       District                                 When                     Case number
                                                                                                 MM / DD / YVYY

                                                 District                                 When                     Case number
                                                                                                 MM/ DD/rm'
                                                 District                                 When                     Case number
                                                                                                 MM/ DD/YYYY



10. Are any bankruptcy              a No
    cases pending or being
    filed by a spouse who is        a Yes.       Debtor                                                            Relationship to you
    not filing this case with                    District                                 When                     Case number, if known
    you, or by a business                                                                        MM/DD /YYYY
   partner, or by an
   affiliate?
                                                 Debtor                                                            Relationship to you
                                                 District                                 When                     Case number, if known
                                                                                                 MM/DD/YYYY


11. Do you rent your                UNO. Goto line 12.
   residence?
                                    0 Yes. Hasyourlandlord obtained anevictionjudgment againstyou?
                                                 0 No. Goto line 12.
                                                 Q Yes.FilloutInitialStatementAboutanEvictionJudgmentAgainstYou(Form 101A)andfileitas
                                                      part of this bankruptcy petition.



           Case 2:19-bk-03278-BKM                           Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                 Desc
                                                                Petition Page 3 of 7
Debtor 1       CORI ANGELIQUEYASMIN MOLER                                                      Case numberwimmn)




 Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor        0 No. Go to Part 4.
    of any full- or part-time
    business?                        CI Yes. Nameand locationofbusiness
    A sole proprietorship is a
    business you operate as an
    individual, and is not a                  Name of business, if any
    separate legal entity such as
    a corporation, partnership, or
                                              Number      Street
    LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                               City                                                  State         ZIP Code


                                             Check the appropriate box to describe your business:
                                             Q HealthCareBusiness(asdefinedin 11 U.S.C. § 101(27A))
                                             Q SingleAsset Real Estate (as defined in 11 U. S.C. § 101(51B))
                                             Q Stockbroker(asdefinedin 11 U.S.C. § 101(53A))
                                             Q CommodityBroker(asdefinedin 11 U.S.C.§ 101(6))
                                             Q None ofthe above


13. Are you filing under             Ifyou are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can se( appropriate deadlines. Ifyou indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
    are you a small business         anyofthese documents do not exist, followthe procedure in 11 U.S.C. § 1116(1)(B).
   debtor?
                                     B No. I am not filing under Chapter 11 .
   For a definition of small
   business debtor, see              Q No. I amfiling underChapter 11, but I am NOTa small business debtoraccording tothedefinition in
   11 U. S. C. §101(51D).                    the Bankmptoy Code.

                                     Q Yes. I amfiling underChapter 11 and I am a small business debtoraccording tothe definition inthe
                                             Bankmptay Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any           0 No
    property that poses or is
    alleged to pose a threat         Q Yes. What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
   immediate attention?
                                              If immediate attention is needed, why is it needed?
   For example, do you own
   perishablegoods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                              Where is the property?
                                                                         Number       Street




                                                                         City                                         State     ZIP Code




           Case 2:19-bk-03278-BKM                      Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                  Desc
                                                           Petition Page 4 of 7
Debtor1        CORI ANGELIQUE YASMIN MOLER                                                              Case number yknown)
               First Nama    Middle Name              Last Name




Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit                   You mus( check one:                                                You must check one:
   counseling.
                                           Q I receiveda briefingfromanapprovedcredit                         Q I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit            certificate of completion.                                         certificate of completion.
   counseling before you file for
   bankruptcy. You must                       Attach a copy of the certificate and the payment                   Attach a copyofthe certificate andthe payment
   truthfully check one of the                plan, if any, thatyou developedwiththe agency.                     plan, if any, that you developed with the agency.
   following choices. If you
   cannot do so, you are not
                                              I received a briefing from an approved credit                   Q I receiveda briefingfrom anapprovedcredit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
   eligible to file.
                                              filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                              Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
   will lose whatever filing fee
                                              you MUSTfile a copy ofthe certificate and payment                  you MUST file a copy of the certificate and payment
                                              plan, if any.                                                      plan, if any.
   you paid, and your creditors
   can begin collection activities         Q I certifythatI askedforcreditcounseling
   again.
                                                                                                              Q I certifythat I asked forcredit counseling
                                              servicesfrom an approved agency, but was                           services from an approved agency, but was
                                              unable to obtain those services during the 7                       unable to obtain those services during the 7
                                              days after I made my request, and exigent                          days after I made my request, and exigent
                                              circumstances merit a 30-daytemporarywaiver                        circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                of the requirement.
                                             To ask for a 30-day temporary waiver of the                         To askfor a 30-daytemporary waiverofthe
                                             requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                             whatefforts you madeto obtainthe briefing,why                       what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                             bankmptcy, and what exigent circumstances                           bankmptcy, andwhatexigent circumstances
                                             required you to file this case.                                     required you to file this case.
                                             Your case may be dismissed ifthe court is                           Your case may be dismissed if the court is
                                             dissatisfiedwith your reasonsfor not receiving a                    dissatisfiedwith your reasonsfor not receiving a
                                             briefing before you filed for bankruptcy.                           briefing beforeyou filedfor bankmptcy.
                                             Ifthe court is satisfiedwith your reasons, you must                 Ifthe court is satisfiedwith your reasons, you must
                                             still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                       You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, yourcase
                                             may be dismissed.                                                   may be dismissed.
                                             Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                             days.                                                               days.

                                       Q I am not required to receive a briefing about                       Q I amnotrequiredto receivea briefingabout
                                             credit counseling because of:                                       credit counseling because of:

                                             Q Incapacity. I havea mentalillnessora mental                       Q Incapacity. I have a mental illness or a mental
                                                                  deficiencythat makes me                                          deficiency that makes me
                                                                  incapable of realizing or making                                 incapable of realizing or making
                                                                  rational decisions about finances.                               rational decisions about finances.
                                             Q Disability. Myphysicaldisabilitycausesme                          a Disability. Myphysicaldisabilitycausesme
                                                                  to be unable to participate in a                                 to be unable to participate in a
                                                                  briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                  through the internet, even after I                               through the internet, even after I
                                                                  reasonably tried to do so.                                       reasonablytried to do so.
                                             LI Active duty. I am currently onactive military                    Q Active duty. I amcurrently on activemilitary
                                                                  duty in a military combat zone.                                  duty in a military combat zone.
                                             If you believe you are not required to receive a                    If you believe you are not required to receive a
                                             bnefingaboutcredit counseling, you mustfile a                       briefing aboutcreditcounseling, you mustfile a
                                             motionforwaiverofcreditcounseling withthe court.                    motion for waiver of credit counseling with the court.


            Case 2:19-bk-03278-BKM                            Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                       Desc
                                                                  Petition Page 5 of 7
Debtor 1      CORI ANGELIQUE YASMIN MOLER                                                    Case numberwknown)




 Part 6:   Answer These Questions for Reporting Purposes


ie. What kind of debts do
                                  16a.Are your debts primarily consumer debts? Consumerdebtsaredefinedin 11 U.S.C. § 101(8)
                                       as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                       a No. Goto line 16b.
                                      0 Yes. Go to line 17.
                                 16b. Are your debts primarily business debts? Businessdebtsaredebtsthatyou incurredto obtain
                                      money fora businessor investment orthrough the operation ofthe business or investment.
                                       D No. Go to line 16c.
                                       Q Yes. Go to line 17.

                                 16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                   1-1 No. I am notfiling under Chapter 7. Go to line 18.
   Do you estimate that after    0 Yes. I amfiling under Chapter 7. Doyou estimate thatafteranyexempt property isexcluded and
   any exempt property is                   administrative expenses are paid that funds wilt be available to distribute to unsecured creditors?
   excluded and                             0 No
   administrative expenses
   are paid that funds will be              a Yes
   available for distribution
   to unsecured creditors?

18. How many creditors do        0 1-49                                  a 1, 000-5, 000                             a 25,001-50,000
    you estimate that you        a 50-99                                 Q 5, 001-10, 000                            1-1 50,001-100,000
   owe?                          a 100-199                               a 10,001-25, 000                            a Morethan 100,000
                                 a 200-999

19. How much do you              0 $0-$50, 000                          a $1,000,001-$10million                     a $500, 000, 001-$1 billion
   estimate your assets to       [-1 $50,001-$100,000                   [-1 $10,000,001-$50million                  1-1 $1,000,000,001-$10billion
   be worth?                     a $100,001-$500,000                    a $50,000,001-$100million                   Q $10,000,000,001-$50billion
                                 a $500,001-$1 million                  I-I $100,000,001-$500million                Q Morethan$50billion
20. How much do you              0 $0-$50,000                           l-l $1,000,001-$10million                   a $500,000,001-$1 billion
    estimate your liabilities    a $50,001-$100,000                     Q $10, 000, 001-$50 million                 a $1, 000, 000, 001-$10 billion
    to be?                       a $100,001-$500,000                    [-1 $50,000,001-$100million                 Q $10,000,000,001-$50billion
                                 1-] $500,001-$1 million                a $100,000,001-$500million                  Q Morethan$50billion
Part 7:    Sign Below

                                 I have examinedthis petition, and I declare under penaltyof perjury that the information provided is true and
For you                          correct.

                                 If I havechosen to file underChapter7, 1 am awarethat I may proceed, if eligible, underChapter7, 11, 12, or 13
                                 oftitle 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                 under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                 this document, I have obtained and read the notice required by 11 U. S. C. § 342(b).
                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                 with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
                                 18U.S,p. §§152, 1341, 1519,and 3571.

                                                                   0
                                    Signature of Debtor 1                                           Signature of Debtor 2

                                    Executed on                                                     Executed on
                                                          / DD /YYYY                                               MM / DD      /YYYY




           Case 2:19-bk-03278-BKM                   Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                        Desc
                                                        Petition Page 6 of 7
Debtor 1    CORI ANGELIQUE YASMIN MOLER                                                Case number(fffamwn)




For you if you are filing this   The lawallows you, as an individual,to represent yourselfin bankruptcycourt, but you
bankruptcy without an            should understand that many people find it extremely difficultto represent
attorney                         themselves successfully. Becausebankruptcy has long-term financial and legal
                                 consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not          To be successful, you mustcorrectlyfile and handleyour bankruptcy case. The rules are very
need to file this page.          technical, and a mistakeor inaction mayaffectyour rights. Forexample, yourcase may be
                                 dismissedbecauseyou did notfile a required document, paya fee on time, attend a meeting or
                                 hearing, or cooperate with the court, case trustee, U. S. trustee, bankruptcy administrator, or audit
                                 firm if your case is selected for audit. If that happens, you could lose your right to file another
                                 case, or you may lose protections, including the benefit of the automatic stay.
                                 You must list all your property and debts in the schedules that you are required to file with the
                                 court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                 in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                 propertyor property claim it asexempt, you maynot be ableto keep the property. Thejudgecan
                                 also denyyou a dischargeofall your debts ifyou do somethingdishonestin your bankruptcy
                                 case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                 casesare randomlyauditedto determine ifdebtors have been accurate, truthful, andcomplete.
                                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                 Ifyou decideto file withoutan attorney, the courtexpectsyou to followthe rules as if you had
                                 hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                 successful, you must be familiar with the United States Bankmptcy Code, the Federal Rules of
                                 Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                 be familiarwith any state exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?
                                 a No
                                 a Yes
                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                 inaccurate or incomplete, you could be fined or imprisoned?
                                 a No
                                 IS Yes
                                 Didyou payor agreeto paysomeonewhois not an attorneyto help you fill out your bankruptcyforms?
                                 a No
                                 Q Yes. Nameof Person
                                           Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


                                 By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                 have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                 attorney may cause me to lose my rights or property if I do not properly handlethe case.
                                   ^ .           _.         ^3-
                                   Co^ '
                                   Signature of Debtor
                                  Signature     Debtor 11                                      Signature of Debtor 2

                                 Date                 jn-f^
                                                       'DD /'
                                                                                               Date
                                                                                                                 MM/ DO IVYYf

                                 Contact phone                                                 Contact phone

                                 Ce^one W} ^W £t^-7                                            Cell phone

                                 Emailaddressf^l. {^k/^ ^SfTfll
                                                            1hI-/^                                 lil address




           Case 2:19-bk-03278-BKM                Doc 1 Filed 03/22/19 Entered 03/22/19 13:33:49                                  Desc
                                                     Petition Page 7 of 7
